—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 5, 1983 (People v Robinson, 96 AD2d 762), affirming a judgment of the Supreme Court, Kings County, rendered April 1, 1982, as amended April 19, 1982.
*510Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Thompson and McGinity, JJ., concur.